Crawford, Justice.
[Certain parties, alleged to be residents of Miller county, were charged with misdemeanors in the county court of Decatur county, and warrants issued for them and placed in the hands of the sheriff of Miller county. Upon his failure to arrest the parties, the judge of the county court of Decatur county issued an attachment nisi, requiring him to show cause why he should not be attached for contempt. He answered, among other things, that he was the sheriff of Miller county, and that the county judge of Decatur county had no jurisdiction over him. The county judge fined him, and upon certiorari the superior court sustained the ruling. The sheriff excepted.]